
	
		II
		111th CONGRESS
		2d Session
		S. 3485
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2010
			Mr. Barrasso (for
			 himself, Mr. Conrad,
			 Mr. Crapo, Mr.
			 Risch, Mr. Johnson,
			 Mr. Thune, Ms.
			 Murkowski, Mr. Begich,
			 Mr. Sanders, Mr. Tester, Mr.
			 Dorgan, Mr. Enzi, and
			 Mrs. Shaheen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to
		  improve highway mobility in rural States for the benefit of all
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Mobility and Access for America
			 Act.
		2.FindingsCongress finds that—
			(1)Federal-aid highways in rural
			 States—
				(A)serve as a connection for truck and
			 personal traffic between other States and between major metropolitan areas,
			 advancing interstate commerce and mobility and benefitting individuals in major
			 metropolitan areas;
				(B)enable agricultural exports and serve the
			 ethanol production and energy extraction industries of the United States, which
			 are located largely in rural areas;
				(C)are a lifeline for remotely located and
			 economically challenged citizens, such as those living on Indian
			 reservations;
				(D)enable people and business to traverse the
			 large tracts of sparsely populated land that are a major characteristic of many
			 rural States; and
				(E)provide access to scenic wonders and
			 facilitate tourism;
				(2)Federal investment in highways in rural
			 States enables enhanced investment to address safety needs on rural routes;
			 and
			(3)rural States with low population density
			 and extensive highway networks have fewer individuals to support each lane mile
			 of Federal-aid highway than an average State.
			3.Rural Mobility and Access for America
			 program
			(a)In generalSubchapter I of chapter 1 of title 23,
			 United States Code, is amended by adding at the end the following:
				
					167.Rural Mobility and Access for America
				program
						(a)Definition of rural StateIn this section, the term rural
				State means any of the 50 States that—
							(1)has a population density of 45 or fewer
				individuals per square mile of land area; or
							(2)does not include, within the borders of the
				State, a plurality of the population of a metropolitan planning area served by
				a metropolitan planning organization under section 134 that encompasses, in
				whole or part, an urbanized area with a population of more than 500,000
				individuals.
							(b)EstablishmentThe Secretary shall establish and implement
				a program to benefit the surface transportation system in the United States by
				allocating funds to rural States.
						(c)State allocations
							(1)In generalFunds authorized to be appropriated for the
				program established under subsection (b) shall be allocated for each fiscal
				year among rural States equally.
							(2)Use of decennial census dataIn determining the population density of
				States or the population of urbanized areas for the purpose of this section,
				the Secretary shall use data contained in the latest decennial census.
							(d)Use of fundsFunds allocated to a State for the program
				established under subsection (b)—
							(1)may be used for any type of project
				eligible under section 133(b); and
							(2)are not subject to other provisions of
				section 133.
							(e)Authorization of appropriations
							(1)In generalThere is authorized to be appropriated to
				carry out this section from the Highway Trust Fund (other than the Mass Transit
				Account), for fiscal year 2010 and each fiscal year thereafter, the amount
				determined under paragraph (2), which shall—
								(A)be used to carry out the program under this
				section;
								(B)remain available until expended;
								(C)be available for obligation as if the funds
				were apportioned under this chapter; and
								(D)not be subject to any limitation on
				obligations.
								(2)AmountThe amount referred to in paragraph (1) is,
				for a fiscal year, 331/3 percent of the amount of funds
				for that fiscal year authorized to be allocated to those metropolitan planning
				organizations that serve a metropolitan planning area that encompasses, in
				whole or part, an urbanized area with a population of more than 500,000
				individuals.
							.
			(b)Conforming amendmentThe analysis for chapter 1 of title 23,
			 United States Code, is amended by adding at the end of the items relating to
			 subchapter I the following:
				
					
						167. Rural Mobility and Access for America
				program.
					
					.
			
